       Case 1:15-cr-00491-JSR Document 820 Filed 04/20/20 Page 1 of 2
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------- x
                                     :
 UNITED STATES OF AMERICA            :   COMPASSIONATE RELEASE ORDER
                                     :
         - v. -                      :   S10 15 Cr. 491 (JSR)
                                     :
 ROBERT DeBELLO,                     :
                                     :
                   Defendant.        :
 -------------------------------- x

               WHEREAS, on or about March 19, 2018, the Court entered a criminal judgment

(Dkt. 560) in this case (the “Judgment”) sentencing defendant Robert DeBello to five years of

imprisonment in the custody of the Federal Bureau of Prisons, to be followed upon his release

from prison by three years of supervised release under the conditions set forth in the Judgment;

               WHEREAS, on or about April 14, 2020, Mr. DeBello, who is currently in the

custody of the Bureau of Prisons receiving medical care at a hospital, filed a motion under seal for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A) to serve the remainder of his prison

sentence under home confinement at his residence, where he would live with the aid of a caregiver,

and the Government does not oppose the motion;

               IT IS HEREBY ORDERED that:

               1.      Mr. DeBello’s compassionate release motion is granted for the reasons

stated in this Court’s Memorandum Order of April 20, 2020 (Dkt. 819).

               2.      Mr. DeBello’s prison sentence is reduced to time served.

               3.      The Bureau of Prisons shall release Mr. DeBello directly from the facility

where he is hospitalized as soon as his family can facilitate his transportation back to his residence

to serve the three years of supervised release previously imposed by the Judgement.

               4.      As an additional condition of supervised release, Mr. DeBello shall be

placed on home confinement for 19 months.
       Case 1:15-cr-00491-JSR Document 820 Filed 04/20/20 Page 2 of 2
           5.     All other aspects of the Judgment shall remain in effect.

SO ORDERED:

Dated: New York, New York                   ___________________________________
       April 20, 2020                       THE HONORABLE JED S. RAKOFF
                                            UNITED STATES DISTRICT JUDGE
                                            SOUTHERN DISTRICT OF NEW YORK




                                        2
